Citation Nr: 0901522	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to nonservice-connected pension 
benefits.  

In his VA Form 9, the veteran requested both a local Decision 
Review Officer (DRO) hearing and a travel board hearing.  In 
May 2007, the veteran was advised that a hearing was 
scheduled for June 2007.  In response, the veteran submitted 
a statement indicating that he was incarcerated and could not 
attend a hearing at the RO.  By letter dated in August 2007, 
the veteran was advised that a travel board hearing had been 
scheduled for September 2007.  The Board acknowledges that 
this letter was returned to sender and therefore, the veteran 
did not receive notice of the hearing.  Notwithstanding, 
evidence of record indicates the veteran is incarcerated and 
unable to attend a travel board hearing.  In this regard, the 
Board notes that a hearing before the Board may only be held 
in Washington, DC or at a Department of Veterans Affairs 
facility having adequate resources and personnel for support 
of such hearings.  See 38 C.F.R. § 20.705 (2008).  However, 
if during the pendency of the appeal, the veteran becomes 
available to report for a hearing, he should inform VA 
immediately.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By letters dated in March and August 2006, the RO advised the 
veteran that they had no record of him appointing a service 
organization or representative to assist him and he was 
informed that he could contact them for a listing of 
recognized veterans' service organizations and/or 
representatives.  In his August 2006 notice of disagreement, 
the veteran indicated that he could not adequately defend 
himself without counsel.  By letter dated in September 2006, 
the RO asked the veteran to tell them if he wanted someone to 
represent him and they would send the necessary forms.  In 
response, the veteran indicated that he did wish to appoint 
counsel.  In February 2007, the veteran again indicated that 
he had yet not received an appointment of counsel.

On review, there is no indication in the claims file that the 
veteran was sent a listing of recognized representatives or 
that he was sent the appropriate forms for appointing a 
representative.  Pursuant to regulation, the veteran has a 
right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  See 38 C.F.R. § 20.600 (2008).  In light of the 
veteran's expressed desire to obtain representation, the 
Board finds that a remand is required so that he can be 
provided a list of recognized representatives and be provided 
the appropriate forms for appointing one.

Accordingly, the case is REMANDED for the following action:

Send the veteran a listing of the 
recognized veterans' service 
organizations and/or representatives.  
The appropriate forms for appointing 
representation should also be sent.  The 
veteran should be provided a reasonable 
period of time to respond.  If the 
veteran submits a VA Form 21-22 in favor 
of a recognized service organization, the 
appointed organization should be provided 
an opportunity to submit a VA Form 646, 
Statement of Accredited Representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




